Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01773-NYW

 JULIE LISA MARTS,

        Plaintiff,

 v.

 COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

        Defendant.

                          MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This civil action arises under Titles II and XVI of the Social Security Act (“Act”), 42 U.S.C.

 §§ 401-33 and 1381-83(c) for review of the Commissioner of Social Security Administration’s

 (“Commissioner” or “Defendant”) final decision denying Plaintiff Julie Marts’s (“Plaintiff” or

 “Ms. Marts”) applications for Disability Insurance Benefits (“DIB”) and Supplemental Security

 Income (“SSI”). Pursuant to the Parties’ consent [#18], this civil action was assigned to this

 Magistrate Judge for a decision on the merits. See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73;

 D.C.COLO.LCivR 72.2. After carefully considering the Parties’ briefing, the entire case file, the

 Administrative Record, and the applicable case law, this court respectfully REVERSES the

 Commissioner’s decision and REMANDS this matter.

                                         BACKGROUND

        Ms. Marts, born September 13, 1971, alleges she became disabled on or about February

 10, 2015, at 43 years-of-age, due to spinal bone spurs, degenerative disk disease, bulging disks,
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 2 of 12




 and chronic pain. See [#15-2 at 69; #15-4 at 133-56; #15-7 at 360-72; #15-8 at 418-28, 456-63].1

 Ms. Marts alleged she suffers from constant sharp and aching pain in her neck, shoulders, lower

 back, and legs, as well as burning pain in her left arm, which most movements exacerbate. See

 [#15-8 at 430-32]. According to Ms. Marts, her constant pain interferes with her ability to work

 full-time, drive, lift, reach, jog, pull, turn her upper body, perform most physical movement,

 remain focused, and perform basic hygienic tasks; however, she can do laundry once per week,

 prepare frozen meals, grocery shop, and utilize public transportation. See [id. at 431-38].

        Ms. Marts applied for SSI and DIB on or about February 24, 2015. See [#15-4 at 133-34;

 #15-7 at 360-72]. The Social Security Administration denied Plaintiff’s SSI and DIB applications

 initially on or about January 15, 2016. See [#15-4 at 133-56; #15-5 at 185-95]. Ms. Marts

 requested a hearing before an Administrative Law Judge (“ALJ”), [#15-5 at 196], which ALJ

 Debra J. Denney (the “ALJ”) held on August 29, 2017, see [#15-3; #15-4 at 160; #15-5 at 219-

 53]. The ALJ similarly denied Ms. Marts’s applications for SSI and DIB. See [#15-4 at 160-69].

 Ms. Marts appealed that decision to the Appeals Council, who remanded the matter to the ALJ to

 further consider a treating source opinion by Plaintiff’s physical therapist and to further evaluate

 Ms. Marts’s residual functional capacity (“RFC”). See [id. at 176-80]. The ALJ set a further

 hearing for July 31, 2018, which she later reset for November 9, 2018 to allow Ms. Marts to secure

 new representation. See [#15-2 at 21, 56-63].

        At the November 9, 2018 hearing, the ALJ received testimony from Plaintiff and

 Vocational Expert Jeff Cockrum (the “VE”) and admitted additional medical evidence into the




 1
  When citing to the Administrative Record, the court utilizes the docket number assigned by the
 CM/ECF system and the page number associated with the Administrative Record, found in the
 bottom right-hand corner of the page. For all other documents the court cites to the document and
 page number generated by the CM/ECF system.
                                                  2
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 3 of 12




 record. See [id. at 21, 63-95]. Ms. Marts testified that she last worked as a bookkeeper and

 accountant in or about 2014, but she left the job because she could no longer work or “use [her]

 arms” due to her severe pain. [Id. at 70, 77]. As to her severe pain, Ms. Marts testified that it

 “hurts to make [her] bed,” “do [her] hair,” and clean herself after using the restroom; that she can

 only sit for 15 minutes, stand for 5-10 minutes, and cannot lift heavy objects; and that movement

 exacerbates her pain. [Id. at 72, 75, 76, 77, 81-82]. Regarding her treatment, Plaintiff attested that

 she tried physical therapy to no avail, that she now works with a neurologist, and that she takes

 Ibuprofen for the pain. [Id. at 73, 75-76, 82].

        The VE also testified at the November 9, 2018 hearing. The VE first summarized Ms.

 Marts’s past relevant work as accounting clerk, a specific vocational preparation (“SVP”) 2 of 5

 and a sedentary exertion level; receptionist, SVP of 4 and a sedentary exertion level; and wedding

 consultant, SVP of 6 and a light exertion level. [Id. at 85].

        The VE then answered several hypotheticals about the work an individual could perform

 subject to various functional limitations; for each, the VE attested that his testimony with

 consistent with the Dictionary of Occupational Titles, supplemented by his experience. [Id. at 87-

 88, 90]. First, the VE testified that an individual, limited to light work, a 10-20-pound lifting

 restriction, and six hours of standing, walking, and sitting with two-minute stretch breaks, could

 perform all three of Ms. Marts’s past relevant work. [Id. at 85-86]. Second, that a similar

 individual, further limited to sedentary work, 5-10-pound lifting restriction, and two hours of



 2
    SVP refers to the “time required by a typical worker to learn the techniques, acquire the
 information, and develop the facility needed for average performance in a specific job-worker
 situation.’” Vigil v. Colvin, 805 F.3d 1199, 1201 n.2 (10th Cir. 2015) (citing Dictionary of
 Occupational Titles, App. C, Sec. II (4th ed., revised 1991)); 1991 WL 688702 (G.P.O.). The
 higher the SVP level, the longer time is needed to acquire the skills necessary to perform the job.
 Jeffrey S. Wolfe and Lisa B. Proszek, SOCIAL SECURITY DISABILITY AND THE LEGAL
 PROFESSION 163 (Fig. 10-8) (2003).
                                                   3
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 4 of 12




 standing and walking, could perform the jobs of accounting clerk and receptionist. [Id. at 86-87].

 Third, such an individual, further limited to unskilled work, could not perform any of Ms. Marts’s

 past jobs but could perform the light and/or sedentary unskilled jobs of routing clerk,

 housekeeping/cleaner, office helper, document preparer, addresser, call-out operator. [Id. at 87].

 Finally, the VE testified that while employers may tolerate limited public interactions, no employer

 would tolerate unscheduled 45-minute breaks or outbursts, absences of three times per month, or

 the need to stand and walk for 15 minutes every hour. See [id. at 88-89, 90, 92-93].

        On January 24, 2019, the ALJ concluded Ms. Marts was not disabled under the Act

 because, based on her RFC, age, education, and work experience, there existed jobs in the national

 economy Ms. Marts could perform. See [id. at 31-33]. Ms. Marts requested Appeals Council

 review of the ALJ’s decision, which the Appeals Council denied, rendering the ALJ’s decision the

 final decision of the Commissioner. See [id. at 9-12]. Plaintiff, proceeding pro se and in forma

 pauperis, 3 sought judicial review of the Commissioner’s final decision in the United States District

 Court for the District of Colorado on June 19, 2019, invoking this court’s jurisdiction to review

 the Commissioner’s final decision under 42 U.S.C. § 1383(c)(3).

                                      LEGAL STANDARDS

        An individual is eligible for DIB benefits under the Act if she is insured, has not attained

 retirement age, has filed an application for DIB, and is under a disability as defined in the Act.




 3
   Because Ms. Marts proceeds pro se, she is entitled to a liberal construction of her papers. Smith
 v. Allbaugh, 921 F.3d 1261, 1268 (10th Cir. 2019). But the court cannot and does not act as an
 advocate for a pro se party, and the court applies the same substantive law to pro se litigants as to
 represented parties. United States v. Griffith, 928 F.3d 855, 864 n.1 (10th Cir. 2019). Nor does a
 party’s pro se status exempt her from complying with the procedural rules that govern all civil
 actions filed in this District, namely, the Federal Rules of Civil Procedure and the Local Rules of
 Practice for the District of Colorado. See Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir.
 2018); Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008)
                                                  4
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 5 of 12




 42 U.S.C. § 423(a)(1). For purposes of DIB, the claimant must prove she was disabled prior to

 her date last insured. Flaherty v. Astrue, 515 F.3d 1067, 1069 (10th Cir. 2007). SSI is available

 to an individual who is financially eligible, files an application for SSI, and is disabled as defined

 in the Act. 42 U.S.C. § 1382. The earliest a claimant can receive SSI is the month following the

 month within which the claimant filed her application, and thus the claimant must establish that

 she was disabled on or prior to her application date. See 20 C.F.R. §§ 416.200, 416.335; see also

 id. § 416.912(b)(1) (“Before we make a determination that you are not disabled, we will develop

 your complete medical history for at least the 12 months preceding the month in which you file

 your application”).

        An individual is determined to be under a disability only if her “physical or mental

 impairment or impairments are of such severity that [s]he is not only unable to do [her] previous

 work but cannot, considering [her] age, education, and work experience, engage in any other kind

 of substantial gainful work which exists in the national economy[.]” 42 U.S.C. §§ 423(d)(2)(A),

 13382c(a)(3)(B). The disabling impairment must last, or be expected to last, for at least 12

 consecutive months. See Barnhart v. Walton, 535 U.S. 212, 214-15 (2002); see also 42 U.S.C.

 §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. §§ 404.1509, 416.905. And when a claimant has one

 or more physical or mental impairments, the Commissioner must consider the combined effects in

 making a disability determination. 42 U.S.C. §§ 423(d)(2)(B), 1382c(a)(3)(G).

        The Commissioner has developed a five-step evaluation process for determining whether

 a claimant is disabled under the Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). These include:

        1. Whether the claimant has engaged in substantial gainful activity;

        2. Whether the claimant has a medically severe impairment or combination of
           impairments;




                                                   5
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 6 of 12




        3. Whether the claimant has an impairment that meets or medically equals any listing
           found at Title 20, Chapter III, Part 404, Subpart P, Appendix 1;

        4. Whether the claimant has the Residual Functional Capacity (“RFC”) to perform her
           past relevant work; and

        5. Whether the claimant can perform work that exists in the national economy,
           considering the claimant’s RFC, age, education, and work experience.

 See 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). See also Williams v. Bowen, 844

 F.2d 748, 750-52 (10th Cir. 1988) (describing the five steps in detail). “The claimant bears the

 burden of proof through step four of the analysis[,]” while the Commissioner bears the burden of

 proof at step five. Neilson v. Sullivan, 992 F.2d 1118, 1120 (10th Cir. 1993). “If a determination

 can be made at any of the steps that a claimant is or is not disabled, evaluation under a subsequent

 step is not necessary.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (internal quotation

 marks omitted).

        In reviewing the Commissioner’s final decision, the court limits its inquiry to whether

 substantial evidence supports the final decision and whether the Commissioner applied the correct

 legal standards. See Vallejo v. Berryhill, 849 F.3d 951, 954 (10th Cir. 2017). “Substantial

 evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

 accept as adequate to support a conclusion.” Noreja v. Comm’r, SSA, 952 F.3d 1172, 1178 (10th

 Cir. 2020) (internal quotation marks omitted); see also Grogan v. Barnhart, 399 F.3d 1257, 1261

 (10th Cir. 2005) (“Evidence is not substantial if it is overwhelmed by other evidence in the record

 or constitutes mere conclusion.”). “But in making this determination, [the court] cannot reweigh

 the evidence or substitute [its] judgment for the administrative law judge’s.” Smith v. Colvin, 821

 F.3d 1264, 1266 (10th Cir. 2016).




                                                  6
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 7 of 12




                                            ANALYSIS

        In interpreting her Opening Brief liberally, Ms. Marts’s appeal generally challenges

 whether substantial evidence supports the ALJ’s decision, and perhaps more specifically, whether

 substantial evidence supports the ALJ’s RFC assessment given the alleged severity of Ms. Marts’s

 ailments. See [#28]. For the following reasons, I respectfully conclude the ALJ erred in assessing

 Ms. Marts’s RFC, which necessitates remand, and thus I focus on this argument exclusively. See

 Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the remaining

 issues raised by appellant because they may be affected by the ALJ’s treatment of this case on

 remand.”).

 I.     The RFC Assessment

        In formulating a RFC assessment, the ALJ must consider the combined effect of all the

 claimant’s medically determinable impairments, including the severe and non-severe. See Wells

 v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013); Ray v. Colvin, 657 F. App’x 733, 734 (10th Cir.

 2016). A claimant’s RFC is the most work the claimant can perform, not the least. 20 C.F.R.

 § 404.1545; SSR 83-10. “‘The RFC assessment must include a narrative discussion describing

 how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)

 and nonmedical evidence (e.g., daily activities, observations).’” Hendron v. Colvin, 767 F.3d 951,

 954 (10th Cir. 2014) (quoting SSR 96-8p, 1996 WL 374184, at *7 (“The RFC assessment must

 include a discussion of why reported symptom-related functional limitations and restrictions can

 or cannot reasonably be accepted as consistent with the medical and other evidence.”)).

        The ALJ must also address medical source opinions when formulating a claimant’s RFC.

 See Vigil v. Colvin, 805 F.3d 1199, 1201-02 (10th Cir. 2015). The Social Security Regulations

 afford a treating source opinion more weight than a non-treating opinion if the treating opinion is



                                                  7
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 8 of 12




 “well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

 inconsistent with other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); cf.

 Garcia v. Colvin, 219 F. Supp. 3d 1063, 1071 (D. Colo. 2016) (“The distinction between not

 inconsistent and consistent is significant. The treating source opinions should not be accorded

 controlling weight if they contradict other substantial evidence in the record, but they do not

 necessarily have to reach the exact same conclusions.” (emphasis in original)).           Indeed, the

 opinion of a treating or examining source is in no way “dismissable,” see Chapo v. Astrue, 682

 F.3d 1285, 1291 (10th Cir. 2012), and may be dismissed or discounted only upon an examination

 of the factors provided in the regulations and “specific, legitimate reasons for rejecting it[,]” Doyal

 v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003). But even if the ALJ does not afford the treating

 source opinion controlling weight, the ALJ may owe that opinion deference when considering:

        1. the length of the treatment relationship and the frequency of examination;
        2. the nature and extent of the treatment relationship, including the treatment
           provided and the kind of examination or testing performed;
        3. the degree to which the physician’s opinion is supported by relevant evidence;
        4. consistency between the opinion and the record as a whole;
        5. whether or not the physician is a specialist in the area upon which an opinion
           is rendered; and
        6. other factors brought to the ALJ’s attention which tend to support or
           contradict the opinion.
 Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quotation marks omitted). Ultimately,

 the ALJ’s findings must be “sufficiently specific to make clear” the weight assigned to the treating

 source opinion and the reasons for that weight. Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

 2007) (internal quotation marks omitted).

        But in rendering the RFC assessment, the ALJ need not identify “affirmative, medical

 evidence on the record as to each requirement of an exertional work level before an ALJ can

                                                   8
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 9 of 12




 determine RFC within that category,” so long as the RFC assessment is consistent with the record

 and supported by substantial evidence. See Howard v. Barnhart, 379 F.3d 945, 947, 949 (10th

 Cir. 2004); SSR 96-08p. If substantial evidence supports the RFC assessment, the court will not

 reverse the ALJ’s decision even if it could have reached a different conclusion. Ellison, 929 F.2d

 at 536.

           Between steps three and four, the ALJ considered Ms. Marts’s RFC. The ALJ concluded

 Ms. Marts maintained the RFC to perform light work, subject to various limitations on physical

 and postural requirements. See [id. at 26-27]. In reaching this conclusion, the ALJ considered

 Ms. Marts’s subjective complaints regarding her ailments and found those allegations “generally

 persuasive because they are consistent with each other”; however, the ALJ concluded that the

 medical record, including relevant medical opinions, belied the severity of Ms. Marts’s allegations.

 See [id. at 27-31].

           Ms. Marts argues that she worked until 2015 when she ceased working due to her chronic

 neck and back pain. See [#28 at 2]. Ms. Marts avers that her chronic pain and her additional

 ailments (i.e., musculoskeletal issues, digestive issues, sciatica, neurological issues, fibromyalgia,

 seizure disorder, among others) makes it difficult for her to perform most activities, including

 mundane tasks, and thus she cannot maintain any gainful employment. See [id. at 2-3, 5-6; #36 at

 2-5]. Plaintiff also contends the ALJ impermissibly discounted the opinions of her various treating

 physicians, which support her functional limitations. See [#28 at 2-3, 6; #36 at 3-5]. The

 Commissioner counters that the ALJ adequately considered the relevant medical evidence

 concerning Plaintiff’s neck and back pain, which included largely normal exam findings and hints

 of malingering, and the ALJ properly weighed the medical source opinions. See [#34 at 12-18].




                                                   9
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 10 of 12




 For the following reasons, I respectfully disagree with the Commissioner and conclude remand is

 appropriate.

           The ALJ’s RFC assessment contains a thorough discussion of the relevant medical record

 regarding Ms. Marts’s degenerative disc disease, as well as a reference to her substance abuse, and

 discusses the weight assigned to various medical opinions. See [#15-2 at 27-31]. Noticeably

 absent from this discussion, however, is any mention of Ms. Marts’s non-severe impairments, such

 as her fibromyalgia, her right shoulder strain, seizures, and acute gastrointestinal illnesses, among

 others. 4   See generally [#15-10 through #16-24]. This omission precludes this court from

 concluding that substantial evidence supports the ALJ’s RFC assessment. See Ellison, 929 F.2d

 at 536.

           As mentioned, the ALJ must consider all medically determinable impairments, whether

 severe or not, when assessing a claimant’s RFC. See Ray, 657 F. App’x at 734. “‘The RFC

 assessment must include a narrative discussion describing how the evidence supports each

 conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

 daily activities, observations).’” Hendron, 767 F.3d at 954 (quoting SSR 96-8p, 1996 WL 374184,

 at *7). “The RFC assessment must include a discussion of why reported symptom-related

 functional limitations and restrictions can or cannot reasonably be accepted as consistent with the

 medical and other evidence.” SSR 96-8p, 1996 WL 374184, at *7. Of particular importance here,

 “a conclusion that the claimant’s [] impairments are non-severe at step two does not permit the




 4
   While the ALJ’s RFC assessment does not contain a robust discussion of Ms. Marts’s mental
 limitations, the ALJ thoroughly considered those mental impairments at step two and concluded
 both at step two and the RFC assessment that these mental ailments limited Ms. Marts to unskilled
 work. See [#15-2 at 24, 30]. In this instance, the court concludes the ALJ undertook the requisite
 mental RFC assessment apart from her step two finding. See Suttles v. Colvin, 543 F. App’x 824,
 826 (10th Cir. 2013).
                                                  10
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 11 of 12




 ALJ simply to disregard those impairments when assessing a claimant’s RFC and making

 conclusions at steps four and five.” Wells, 727 F.3d at 1068-69.

        In the ALJ’s decision dated January 24, 2019, as well as her decision dated November 28,

 2017, see [#15-4 at 160-69], there is no further discussion of Ms. Marts’s non-severe ailments in

 the RFC assessment. Compare [#15-2 at 27-31] with [#15-4 at 164-67]. Rather, both decisions

 discuss Ms. Marts’s non-severe ailments during the step two analysis, without any indication that

 the ALJ also considered those non-severe ailments and their attendant limitations, if any, on Ms.

 Marts’s RFC. See Walling v. Berryhill, 370 F. Supp. 3d 1306, 1311-12 (W.D. Okla. 2019) (“The

 Court agrees that the ALJ’s discussion in this case reflects the type of conflation of the step-two

 and step-four analyses criticized in Wells. . . . In fact, the ALJ failed to engage in any analysis of

 mental functions or Plaintiff’s nonsevere mental impairment in his RFC discussion, limiting the

 discussion, instead, solely to Plaintiff’s severe impairments.”). This is particularly troublesome

 given the sheer magnitude of medical evidence documenting Ms. Marts’s non-severe ailments.

 See generally [#15-10; #15-11; #15-12; #15-13; #15-14; #15-15; #15-16; #15-17; #15-18; #15-19;

 #15-20; #15-21; #15-22; #15-23; #16; #16-1; #16-2; #16-3; #16-4; #16-5; #16-6; #16-7; #16-8;

 #16-9; #16-10; #16-11; #16-12; #16-13; #16-14; #16-15; #16-16; #16-17; #16-18; #16-19; #16-

 20; #16-21; #16-22; #16-23; #16-24].

        To be sure, some of the relevant medical evidence concerns Ms. Marts’s degenerative disc

 disease, which the ALJ discusses at length. But noticeably absent from that discussion is any

 mention of the wealth of medical evidence concerning Ms. Marts’s non-severe impairments and

 what, if any, limitations those non-severe ailments pose on Ms. Marts’s functionality. While the

 court will uphold an ALJ’s determination if it is supported by substantial evidence, the ALJ “must

 consider all relevant medical evidence in making those findings,” and thus “in addition to



                                                  11
Case 1:19-cv-01773-NYW Document 39 Filed 07/20/20 USDC Colorado Page 12 of 12




 discussing the evidence supporting his decision, the ALJ must discuss the uncontroverted evidence

 he chooses not to rely upon, as well as significantly probative evidence he rejects.” Grogan v.

 Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005) (quotation marks omitted, citing and quoting

 Baker v. Bowen, 886 F.2d 289, 291 (10th Cir. 1989) and Clifton v. Chater, 79 F.3d 1007, 1010

 (10th Cir. 1996)); Zambrano v. Berryhill, No. 1:17-CV-00672-KRS, 2018 WL 4350252, at *5

 (D.N.M. Sept. 12, 2018) (“[I]t is incumbent upon the ALJ to fairly consider all of the

 relevant evidence in the record, and to discuss the uncontroverted evidence she chooses not to rely

 on as well as significantly probative evidence she rejects. The ALJ may not simply ignore relevant

 evidence that suggests an opposite conclusion.”). And given the amount of medical evidence not

 considered, the court cannot find this omission constitutes harmless error. See Alvey v. Colvin,

 536 F. App’x 792, 794 (10th Cir. 2013) (explaining that courts “may employ a harmless-error

 analysis sua sponte on appeal when . . . the record is not overly long or complex, harmlessness is

 not fairly debatable, and reversal would result in futile and costly proceedings.”).   Without any

 further discussion of Ms. Marts’s non-severe ailments during the RFC assessment, the court cannot

 conclude substantial evidence supports the ALJ’s decision.

                                          CONCLUSION

        For the reasons stated herein, the court respectfully REVERSES the Commissioner’s final

 decision and REMANDS this matter to the ALJ for further consideration consistent with this

 Memorandum Opinion and Order.



 DATED: July 20, 2020                                         BY THE COURT:


                                                              _________________________
                                                              Nina Y. Wang
                                                              United States Magistrate Judge

                                                 12
